DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed on 9/28/2020 have been entered.  Claims 1, 4-6, 8-12, 14-19, 21-22, and 25-28 are pending.  Claim 28 is new.  Claims 2-3, 7, 13, 20, and 23-24 are cancelled. Claims 1, 4-6, 8, 14-15, 18-19, and 26-27 are amended and claims 9-12, 16-17, 21-22, 25 are as previously presented.  

Response to Arguments
Applicant's arguments filed 9/28/2020 have been fully considered.
	Regarding the rejection under 35 USC § 103, the previous rejection has been withdrawn in response to the applicant’s amendments.  In particular, the Kuntagod does not explicitly teach determining the sensor is being replaced based on a communication from the replacement sensor.  The prior art reference of Moon (US 2011/0224506) and new rejection under 35 USC § 103 in response to the applicant’s amendments.  However, the examiner would like to address one argument that applicant has made to the prior art reference of Feild which is used in the new rejection. The applicant states:
“Feild does not describe resetting the alarm limits based on determining that an ECG monitor is being replaced.”

As addressed rejection below, Moon does teach determining that one sensor is being replaced by another and then transmitting data from the old sensor via a server to the new sensor.  Feild [0008] teaches downloading alarm limits, the equivalent of thresholds, to the sensor from the monitoring center when the first makes contact to with monitoring center.  This first contact would be the equivalent of the swapping procedure taught by the Moon which triggers the transmitting of patient related data to the new replacement sensor.  Therefore the combination of Moon and Feild would teach the transmitting of a threshold based on an indication a sensor is a replacement.  Further, sending a new or updated threshold would be a form resetting or changing the threshold values on the new sensor.  





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15-18, claim 15 is indicating the claims the second sensor is replacing the first sensor but claim 14 which 15 depends on is indicating the first sensor is replacing the second sensor making the claims indefinite.  Claims 16-18 are dependent on claim 15 and further uses the first and second sensors making it unclear whether the corresponding the sensor being replaced or the replacement senor.  The examiner would further note depending on how the claims 14, 15 or 18 are amended the claims may not be further limiting of claim 14.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1, 4-6, 9-12, 14-19, 21-22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2011/0224506) in view of Feild (US 2011/0112418) in view of Myr (US 2011/0112416).
Regarding claim 1, Moon teaches a system, comprising: 
a processor (Patient data server/PDS see [0013;0029;0087]); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Moon teaches patient data server/remote server/PDS, which contains memory and executes software processing see [0087].  [0029] indicates that the PDS is a remote computer. Computer is defined as having memory and processors see computer. (2009). In J. Cullerne (Ed.), The Penguin dictionary of physics (4th ed.). Penguin. Credo Reference: https://search.credoreference.com/content/entry/pendphys/computer/0?institutionId=743).   , comprising: 
receiving, from a first sensor adapted to be coupled to a first patient, first sensor data comprising biological data of the first patient (PDS can receive data collected by wearable transceiver 72 of body worn monitor 100 which includes vital signs data collected by sensors connected to the transceiver see [0084]); 
storing the first sensor data in an information storage system ([0014; 0022; 0087; 0101] indicates that vital sign information can be stored in electronic medical records on the PDS); 
receiving, from a second sensor different than the first sensor, a communication ([0086;0087] state that first and second sensors/transceivers 72A, 72B send packet with unique id/MAC address for each transceiver where the packet indicates that 72B is being prepared to replace 72A.  The sensors are then bumped and second accelerometer signal 130 is sent from 72B to the PDS. The PDS compares to accelerometer signal 132 sent by the replaced transceiver 72A to determine the swap/replacement has occurred see also [0088-0090] and Figs 6-8) 
([0087] see explanation above for previous limitation); 
based on determining that the first sensor is being replaced by the second sensor: 
accessing, in the information storage system, the first sensor data; 
and transmitting information to the second sensor ([0087] indicates data associated with the patient and first sensor can be transferred from the PDS to the new second sensor/transceiver 72B.  In order for the data to be transferred from the PDS server it would necessarily have to be accessed).
Moon does not explicitly teach accessing, in the information storage system, a protocol related to at least one of an illness experienced by the first patient or a therapy administered to the first patient; generating, according to the first sensor data and the protocol, a threshold to detect a biological condition of the first patient, the illness being different than the biological condition;  and transmitting the threshold to the second sensor (As noted above, Moon [0087] does teach transferring patient specific data to the new/second sensor and the Moon [0018] indicates that thresholds are stored on the sensor/transceiver but it is not clear whether the threshold is transmitted as part of the data transfer when the sensors/transceivers are being swapped).
Feild does teach a monitoring system that includes the steps of teach accessing, in an information storage system, a protocol related to at least one of an illness experienced by the first patient or a therapy administered to the first patient (A protocol is just a set of rules or procedures and therefore the alarm limits/threshold setting/detection procedure used by Feild to detect arrhythmia is a form of protocol related to an illness where the illness is heart arrhythmia. Feild [0072] states that alarm limits/protocols can be stored in server -an information storage system); generating, according to the first sensor data and the protocol, a threshold to detect a biological condition of the first patient (Field [0070] indicates that threshold/alarm limits  can be adjusted via software to determine thresholds based on the particular data characteristics of the patient being monitored); that the information transmitted to the second sensor is a threshold (Feild teaches sending alarm limits to a wearable sensor device when the sensor device is first activated [0008].  The alarm limits are the equivalent of a threshold for detecting a biological condition such as arrhythmia or abnormal heart rate see [0070; 0071])
In view of the teachings of Feild, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include thresholds/alarm limits as is disclosed by Feild to the provisioning information taught by Moon in order ensure that the sensor is automatically updated with the most update configuration when first activated (Feild [0008; 0072]).
Myr does teach a wearable ECG monitor that accesses a protocol related to at least one of an illness experienced by the patient or a therapy administered to the patient, the illness being different than the abnormal state of the biological function and generating, according to the normative condition and the protocol, a threshold to detect the biological function of the patient.  (Myr [0055] teaches based on stored enrollment information for a patient and the particular cardiological disease different set of threshold parameters will be defined which thresholds determine normal and abnormal heart/ECG conditions.  In addition, Myr [0056] indicates that thresholds can be adjusted for medicine taken by the patient.  The taking of medicine is a therapy.  Myr [0057] further indicates adjustments based on historical data from the patient.   See also [0038;0045; 0046; 0054-0057] .  Myr also teaches storing information related to diseases, therapies, and abnormalities in a database see [0070-0077]).
In view of the teachings of Myr, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using protocols related to illness or therapy to adjust thresholds as is disclosed by Mry to monitoring system taught by the combination of  Moon and Field in order ensure that device only produces alerts that are of clinical significance for the particular patient based on their history and disease condition (Myr [0038; 0045; 0055])
Regarding claim 4, Moon as modified teaches the system the of claim 1, wherein the operations further comprise: determining, according to the first sensor data, at least one of a patient identifier to identify the first patient or a room identifier to locate a room used by the first patient (Moon [0111] teaches that transceiver 72 can include barcode scanner 102 which can be used to read barcode id 63  associated with a patient and the barcode id is transmitted to the patient data server/PDS.  Moon [0109] further indicates photos and name of the patient can be sent. ).  
Regarding claim 5, Moon as modified teaches the system of claim 1, wherein the threshold is a first threshold and the operations further comprise: receiving third sensor data from a third sensor adapted to be coupled to a second patient; generating, according to the third sensor data, a second threshold to detect the biological condition of the second patient; and transmitting the second threshold to the third sensor for detecting the biological condition in the second patient, wherein the second patient differs from the first patient, and wherein the second threshold differs from the first threshold (As noted in the rejection of claim 1, Feild teaches creating unique thresholds based on patient specific information and transmitting threshold these thresholds to the sensor see Feild [0008;0070-0072].  It would be obvious to one of ordinary skill in the art that a threshold customized to a second patient data would be different than a threshold associated with a first patient since each patient’s data is unique to that patient and therefore a threshold based on the patient’s unique data would also be unique.  Further, it would be obvious to one of ordinary skill in the art include different custom thresholds as disclosed by both Feilds and Myr and discussed in the rejection of claim 1 in order ensure that device only produces alerts that are of clinical significance for the particular patient based on their history and disease condition see Myr [0038; 0045; 0055] and to more effectively reveal characteristics associated with the patient’s condition see Feild [0070]).  
Regarding claim 6, Moon as modified teaches the system of claim 1, wherein the determining that the first sensor is being replaced by the second sensor comprises receiving a signal from a computing device indicating that the first sensor is being replaced by the second sensor or receiving data from the second sensor indicating the second sensor has not been provisioned (As discussed in the rejection of claim 1, Moon teaches the transceivers, a computing device, can transit a signal indicating the one transceiver/sensor is being swapped for another see Moon [0086]).  
Regarding claim 9, Moon as modified teaches the system of claim 1, wherein the determining that the first sensor is being replaced by the second sensor comprises detecting that a utilization period of the first sensor has expired or the first sensor is damaged (Moon [0013; 0072; 0074; 0087; 0089] indicates that low battery notification can be used to initiate the swapping of the sensor.  Battery life is the equivalent of a utilization period).  
Regarding claim 10, Moon as modified teaches the system of claim 1, wherein the memory further stores first time stamps, and wherein the determining that the first sensor is being replaced by the second sensor comprises determining that the first time stamps are different than second time stamps associated with the second sensor (Feild further teaches that the sensors compares the timestamps with a central time stamp in order to synchronize the times before recording data and further different time stamps are indicative of different sensors [0099] It would be obvious to one of ordinary skill in the art to including the timestamp checking and synchronized timestamp in order ensure common time between all recorded data see Feild [0099]).  
Regarding claim 11, Moon as modified teaches the system of claim 1, further comprising: a portable communication device or an immobile communication device, wherein the portable communication device or the immobile communication device is communicatively coupled to the first sensor or the second sensor, and wherein the portable communication device or the immobile communication device is located in a vicinity of the first sensor or the second sensor (Moon [0023; 0068; 0076; 0077; 0092] teaches that a remote display device including a portable display device or PDA can be connected to the patient monitor/transceiver/sensors for displaying data and interacting see also Fig 9 which shows RVD 62 which can be paired to the sensor device using a bump technique).  
Regarding claim 12, Moon as modified teaches the system of claim 1, wherein the system comprises a server, and wherein the server is communicatively coupled to the first sensor or the second sensor via a wireless gateway located in a vicinity of the first sensor or the second sensor (Moon teaches patient data server/PDS see rejection of claim 1).  
Regarding claim 14, Moon as teaches  further teaches a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor (Moon teaches patient data server/remote server/PDS, which contains memory, non-transitory machine-readable storage medium and executes software processing which would executable instructions see [0087].  Further Moon [0029] indicates that the PDS is a remote computer. Computer is defined as having memory where programs and data are stored and processors see computer. (2009). In J. Cullerne (Ed.), The Penguin dictionary of physics (4th ed.). Penguin. Credo Reference: https://search.credoreference.com/content/entry/pendphys/computer/0?institutionId=743), facilitate (Moon [0035; 0115; 0120] teaches that  transceiver is coupled to wrist would place in contact with the skin of the patient.  Moon [0079; 0081; 0125; 0132] further teaches electrodes attached to the patient’s chest as part of the monitor/transceiver.  See also Fig 21) 
The remaining limitations of claim 14 are rejected for substantially the same reasons as claim 1.  
Regarding claim 15, Moon as modified teaches the non-transitory machine-readable storage medium of claim 14, wherein the operations further comprise determining that the first sensor is being replaced by the second sensor (see rejection of claim 1 and 14).  
Regarding claim 16, Moon as modified teaches the non-transitory machine-readable storage medium of claim 15, wherein the operations further comprise transmitting the threshold to the second sensor (see rejection of claim of claims 1 and 14).  
Regarding claim 17, Moon as modified teaches the non-transitory machine-readable storage medium of claim 15, wherein the operations further comprise decommissioning the first sensor (Moon [0090] indicates that device A, the device being replaced is no longer active and cannot collect data or generate alarms which is the equivalent that the sensor has be decommissioned).  
Regarding claim 18, Moon as modified teaches the non-transitory machine-readable storage medium of claim 15, wherein the operations further comprise transmitting the sensor data to the second sensor (Moon [0087] see also rejections of claim 1 and 14).  


Regarding claim 19, Moon teaches a method, comprising: 
receiving, by a system comprising a processor, a communication from a first Serial No.: 14/798,798-5- Atty Docket No.: W053-0044USAtty/Agent: Katherine M. Meadsensor adapted to be removably coupled to a skin surface of a patient (Moon [0035; 0115; 0120] teaches that  transceiver is coupled to wrist would place in contact with the skin of the patient.  Moon [0079; 0081; 0125; 0132] further teaches electrodes attached to the patient’s chest as part of the monitor/transceiver.  See also Fig 21.  Moon [0014; 0022; 0087; 0101] indicates that vital sign information can be stored in electronic medical records on the PDS) ; 
([0086;0087] state that first and second sensors/transceivers 72A, 72B send packet with unique id/MAC address for each transceiver where the packet indicates that 72B is being prepared to replace 72A.  The sensors are then bumped and second accelerometer signal 130 is sent from 72B to the PDS. The PDS compares to accelerometer signal 132 sent by the replaced transceiver 72A to determine the swap/replacement has occurred see also [0088-0090] and Figs 6-8); 
based on determining that the first sensor is replacing the second sensor: 
obtaining, by the system, data of the patient; 
transmitting, by the system to the first sensor, the data of the patient (([0087] indicates data associated with the patient and first sensor can be transferred from the PDS to the new second sensor/transceiver 72B.  In order for the data to be transferred from the PDS server it would necessarily have to be accessed).  
Moon does not explicitly teach obtaining, by the system, historical sensor data of the patient;  determining, by the system, a normative vital sign of the patient according to the historical sensor data;  accessing, by the system in an information storage system, a protocol related to at least one of an illness experienced by the patient or a therapy administered to the patient;  determining, by the system, a threshold according to the normative vital sign and the protocol; and transmitting, by the system to the first sensor, the threshold, wherein the threshold is different than a normative threshold applicable to a general population.  
Feild does teach obtaining, by the system, historical sensor data of the patient;  determining, by the system, a normative vital sign of the patient according to the historical sensor data (daily archives of patient data which would the equivalent of historical data see [0070]); determining, by the system, a normative vital sign of the patient according to the historical sensor data(Feild teaches that the alarm limits can be adjusted based on patterns/subtleties in the archived data [0070]);  accessing, by the system in an information storage system, a protocol related to at least one of an illness experienced by the patient or a therapy administered to the patient (A protocol is just a set of rules or procedures and therefore the alarm limits/threshold setting/detection procedure used by Feild to detect arrhythmia is a form of protocol related to an illness where the illness is heart arrhythmia. Feild [0072] states that alarm limits/protocols can be stored in server -an information storage system); ;  determining, by the system, a threshold according to the normative vital sign and the protocol (Field [0070] indicates that threshold/alarm limits can be adjusted via software to determine thresholds based on the particular data characteristics of the patient being monitored);  and transmitting, by the system to the first sensor, the threshold([0008; 0072]).
In view of the teachings of Feild, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include updating and transmitting thresholds/alarm limits as is disclosed by Feild to the provisioning information taught by Moon in order ensure that the sensor is automatically updated with the most update configuration when first activated (Feild [0008; 0072]).
Myr does teach a monitoring system wherein the threshold is different than a normative threshold applicable to the general population (Myr [0055] indicates threshold levels can be set a completely different level than a healthy person which threshold for a healthy person would be normative threshold for a general population.  Further Myr [0057] indicates the thresholds for determining abnormalities can further be customized using the patient’s own data which would also be different than a normative threshold applicable to the general population). 
In view of the teachings of Myr, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include thresholds different than normative thresholds for the general population as is disclosed by Mry to ECG monitoring system taught by Moon in order ensure that device only produces alerts that are of clinical significance for the particular patient based on their history and disease condition (Myr [0038; 0045; 0055])  
Regarding claim 21, Moon as modified teaches the method of claim 19, wherein the historical sensor data comprises a collection of health examinations performed on the patient over a period of time. (As noted in the rejection of claim 19, the historical sensor data is the equivalent of the archived daily data taught by Feild which archived daily data is collected over time and is a form of health examination since it involves collected health related data see [0070]).  
Regarding claim 22, Moon as modified teaches the method of claim 19, wherein the normative vital sign comprises at least one of a pulse rate (Moon abstract and [0126; 0141] – heart rate), a temperature (Moon Abstract [0132]), a respiration rate (Moon abstract [0126]), a blood pressure (Moon [0020; 0081; 0082]), a measure of oxygenated arterial blood (Moon abstract and [0127]), an electrocardiogram profile (Moon [0118]), or a measure of perspiration (The examiner further notes that the threshold methods taught by Myr and Feild and used to modify Moon as discussed in the rejection of claim 1 are applicable to heart/pulse rate and ECG signals see Feild [0070;0071] and Myr [0055; 0064]).  
Regarding claim 25, Moon as modified teaches the system of claim 1, wherein the threshold is a first threshold, and the operations further comprise: identifying, in a record associated with the first patient, a second threshold to detect the biological condition, the second threshold being proposed by a clinician, and wherein the first threshold is determined without relying on the second threshold. (Feild [0071; 0072] states that a physician can set threshold during the course of the study using the monitor which setting would be a different than the previous threshold. As noted in the rejection for claim 1, [0070] indicates that threshold/alarm limits can be adjusted using patient data over the course of the study which would be different from an initial setting for the alarm limit. It would be obvious to one of ordinary skill in the art include clinician adjusted thresholds as disclosed by both Feilds in order to more effectively reveal characteristics associated with the patient’s condition see Feild [0070] ).
Regarding claim 28, Moon as modified teaches the system of claim 1, wherein the operations further comprise: storing, in the information storage system, an indication that the first sensor has been decommissioned (Moon [0090] indicates that device A, the device being replaced is no longer active and cannot collect data or generate alarms which is the equivalent that the sensor has be decommissioned), the indication comprising a serial number of the first sensor (As part of the of swapping method, the device being replaced sends an address unique to the transceiver/sensor which is the equivalent of serial number see Moon [0086]) ; based on storing the indication: receiving, from the first sensor, third sensor data; and ignoring the third sensor data by refraining from storing the third sensor data in the information storage system (Making the replaced device/sensor unable to collect data would be the equivalent of refraining from storing sensor data from the replaced sensor) ; receiving, from the second sensor, second sensor data indicating that the biological condition of the first patient has been detected based on the (Once the replacement sensor is fully setup, the data from replacement transceiver is collected and used to determine alarms associated with thresholds see Moon [0087; 0090]).

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Moon as modified by Field and Myr as applied to claim 1 above, and further in view of Sze (US 2012/0203078).
Regarding claim 8, Moon as modified teaches the system of claim 1, wherein the determining that the first sensor is being replaced by the second sensor further comprises: determining, based on the communication from the second sensor, an identifier of the second sensor (Moon [0086] states that the transceiver/sensor MAC specific address, the equivalent of an identifier is sent from the new transceiver to the PDS) ; identifying the first patient (Moon [0111] teaches that transceiver 72 can include barcode scanner 102 which can be used to read barcode id 63  associated with a patient and the barcode id is transmitted to the patient data server/PDS.  Moon [0109] further indicates photos and name of the patient can be sent. Moon [0035] further indicates that patient identifier can take the form of an RFID tag with an RFID sensor included in the transceiver); retrieving a record of the first patient (Moon [0087] see also rejection of claim 1).
Moon does not explicitly teach determining that the identifier of the second sensor is omitted from the record of the first patient (Moon [0090] does teach associating the new transceiver with the patient in the PDS but does not clear if this includes the recording of an sensor identifier).  
Sze does teach a monitoring system that determining that the identifier of the second sensor is omitted from the record of the first patient (Sze [0074; 0075] and Fig 7 teaches adding to the storage system sensors all sensors currently paired with a patient and their IDs and continue this process until are sensors IDs are recorded which would be the equivalent of determining that the sensor ID is omitted.)
In view of the teachings of Sze, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the RFID patient id and sensor id pair as is disclosed by Sze to the system taught by the combination of Moon, Myr and Feild in order to register each sensor associated with each patient (Sze [0068; 0074]).
Regarding claim 27, Moon as modified teaches the system of claim 1 and wherein the first sensor and the second senor are the same type of sensor (The applicant does not claim a step of determining that sensors are the same type of sensor just that the new and replacement sensors used in the system are same type.  Moon teaches same type of transceiver/sensor is being swapped for one another see Figs 6 or 7 for example.  The examiner also notes that Field [0095; 0104] further teaches a system where all the sensors same type but are also replaced for battery and other faults.) and the second sensor configured to receive the identification of the first patient from the RFID device and to transmit the identification of the first patient in the communication (Moon [0035] teaches that the transceiver can include an RFID sensor configured to detect an RFID tag located on a patient and like the barcode information can be transmitted to a remote computer/PDS see also Moon [0111]) ,   
Moon does not explicitly teach that a wristband including a Radio Frequency Identification (RFID) device configured to transmit an identification of the first patient to the second sensor; wherein the determining that the first sensor is being replaced by the second sensor comprises: retrieving, from a database, a record of the first patient; and determining that the record omits an identification of the second sensor, and wherein the operations further comprise recording, in the record stored in the database, the identification of the second sensor
	Sze does teach a monitoring system that a wristband including a Radio Frequency Identification (RFID) device configured to transmit an identification of the first patient to the second sensor; and the second sensor configured to receive the identification of the first patient from the RFID device ([0074] patient can wear an RFID tag on wrist.  The monitor can the detect the patient ID from the RFID tag and pair sensor id with the patient id) and to transmit the identification of the first patient in the communication, wherein the determining that the first sensor is being replaced by the second sensor comprises: retrieving, from a database, a record of the first patient; and determining that the record omits an identification of the second sensor, and wherein the operations further comprise recording, in the record stored in the database, the identification of the second sensor ([0075] The monitor system will continue pair sensors added to the patient and save of each new sensor paired with patient id).
In view of the teachings of Sze, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the RFID patient id and sensor id pair as .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Moon as modified by Field and Myr as applied to claim 25 above, and further in view of Cho (US 2005/0119711).
Regarding claim 26, Moon as modified teaches the system of claim 25 but Moon does not explicitly teach that the first threshold is generated based on an average of measurements in the first sensor data (Feild teaches updating alarm limits/thresholds using previous patient data as discussed in the rejection of claim 1 but not taking the average of previous data).
Cho does teach a method for detecting changes in heart rate ([0059]) where thresholds are determined based on an average of measurements in the first sensor data (Fig 4 step 510 calculates a dynamic threshold based on sensed heart rate by taking a rolling mean/average of the heart rate and then a lower and upper threshold by adding or subtracting a value K to the average heart rate see [0061-0064]).
In view of the teachings of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculating thresholds using rolling averages as is disclosed by Cho to the threshold method taught by the combination of Moon, Myr, and Feild in order to adjust the thresholds to the particular heart rate characteristics of the user being monitored in order more effectively detect cardiac problems experienced by the patient (Feild [0070]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792